Citation Nr: 1008844	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's sensorineural hearing loss is manifested by 
Level I hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim addressed herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Specifically, the 
RO's letters to the Veteran, dated in May 2007 and May 2008, 
satisfied the duty to notify provisions relating to the 
Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, including the opportunity to present pertinent 
evidence.


Additionally, the RO's May 2008 letter to the Veteran 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disability and the different 
types of evidence available to substantiate his claim for a 
higher rating.  This letter also informed him of the general 
requirements to obtain a higher rating and notified him of 
the need to submit evidence of how such worsening effected 
his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1275-82 (2009).  For these reasons, the Board finds 
that the content requirements of the notice VA is to provide 
have been met and no further development is required 
regarding the duty to notify.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, pursuant to this claim, the 
Veteran has undergone adequate VA examinations in order to 
ascertain the severity of his service-connected disability.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 
1966 to December 1969.  In April 2007, he submitted a claim 
of entitlement to a compensable evaluation for his service-
connected bilateral sensorineural hearing loss, which was 
denied in July 2007.  The Veteran perfected an appeal in 
February 2008, seeking a compensable evaluation; the claim 
has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids.

In January 2007, audiological testing, conducted by a State-
licensed audiologist, demonstrated puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
-
90
LEFT
40
40
60
-
95

Speech recognition testing produced scores of 76 percent for 
the Veteran's right ear, and 64 percent for the Veteran's 
left ear.  Further, the audiologist opined that the puretone 
thresholds obtained on this occasion were "not felt to be an 
accurate measure [of the Veteran's] auditory function."  The 
audiologist further opined that the Veteran's hearing acuity 
had not significantly changed over the preceding year.

In February 2007, a State-licensed audiologist administered 
testing that revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
60
70
LEFT
15
25
35
60
75

An otoacoustic examination produced a right ear response at 
2,000 Hertz; a left ear response was present, but just 
outside the range of normal hearing at 1,000 and 2,000 Hertz.  
Speech recognition testing was not accomplished.  The 
audiologist stated that the Veteran was inconsistent and 
difficult to test during previous evaluations, but repeated 
instructions and repeated testing on this occasion yielded 
puretone results that "are likely to be at or near [the 
Veteran's] true thresholds."


In May 2007, the Veteran's spouse submitted a letter in 
support of the Veteran's claim.  Therein, she generally 
described the difficulties that she and the Veteran 
experienced as a result of his service-connected bilateral 
sensorineural hearing loss.  She further stated that, since 
he was fitted with hearing aids, the Veteran was able to 
"hear the birds singing and [hear] his footsteps on the 
gravel road.  He can hear most conversations, and [she does 
not] have to repeat [herself] as often."  

In June 2007, the Veteran underwent VA audiological testing 
to ascertain the then present severity of his service-
connected bilateral sensorineural hearing loss.  This 
examination was performed by a State-licensed audiologist.  
The Veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
55
70
LEFT
15
25
35
50
75

Based on these results, the examiner determined the Veteran's 
right ear average puretone threshold was 48, and his average 
left ear puretone threshold was 46.  Speech recognition 
testing, using the Maryland CNC word list, resulted in scores 
of 82 percent for the Veteran's right ear, and 78 percent for 
the Veteran's left ear.  The examiner opined that the data 
was "most consistent with sensori-neural impairment. 
Bilateral."

In February 2008, the Veteran contended that previous 
examinations of his hearing acuity, including the June 2007 
VA examination, did not accurately represent the severity of 
his disability.  Specifically, the Veteran asserted that the 
speech discrimination testing should be administered with 
background noise in order to mimic "real life situations."  

In June 2008, a private audiological examination demonstrated 
puretone thresholds as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
85
LEFT
30
40
60
75
85

Based on these results, the Veteran's average right ear 
puretone threshold was 59, and his average left ear puretone 
threshold was 65.  38 C.F.R. § 4.85 (c).  Word recognition 
testing produced scores of 88 percent for the Veteran's right 
ear, and 84 percent for his left ear.  The resulting 
treatment report did not indicate whether the Maryland CNC 
word list was used during speech recognition testing.  
Additionally, the individual that administered this 
examination was Board Certified in Hearing Instrument 
Sciences.

In June 2008, the Veteran submitted a statement in support of 
his claim wherein he reiterated his disagreement with 
previous VA testing and with the failure to include 
background noise during speech recognition testing.

In March 2009, the Veteran underwent a VA examination to 
ascertain the then severity of his service-connected 
bilateral sensorineural hearing loss.  This examination was 
performed by a State-licensed audiologist.  Puretone 
threshold were determined to be, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
80
LEFT
20
25
50
70
80
As such, the examiner determined that the Veteran's right ear 
average puretone threshold was 50, and his left ear average 
puretone threshold was 56.  Using the Maryland CNC word list, 
speech discrimination testing resulted in scores of 88 
percent for the Veteran's right ear, and 84 percent for his 
left ear.  The diagnosis was bilateral sensorineural hearing 
loss, normal sloping to severe.  The examiner opined that the 
Veteran was initially inconsistent and difficult to test, but 
that repeated instructions and repeated testing produced 
puretone results that were "likely to be at or near [the 
Veteran's] true thresholds."  The examiner further opined 
that the reliability of the puretone threshold testing should 
be considered "fair to good," and the reliability of the 
speech recognition testing should be considered "good."

Applying the June 2007 and March 2009 results to the Rating 
Schedule reveals a numeric designation of Level I in the 
right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI, Diagnostic Code 6100.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Rating Schedule results in 
a noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a puretone threshold of 55 decibels or more in all 
four of the specified frequencies in either ear, or (2) a 
puretone threshold of 70 decibels or more at 2,000 Hertz in 
either ear.  Thus, the Veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral 
hearing loss.

This does not mean that the Veteran does not have a 
disability; the evidence of record shows otherwise.  However, 
the degree to which this disability effects the average 
impairment of earnings, according to the Rating Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. § 
1155.  Disability ratings for hearing impairment are derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Based on the current audiometric findings, the 
noncompensable evaluation in effect for the Veteran's 
service-connected bilateral sensorineural hearing loss is 
appropriate and, thus entitlement to a compensable evaluation 
for bilateral sensorineural hearing loss is not warranted.

In making this determination, the Board acknowledged the 
January and February 2007 results, and the June 2008 private 
audiological examination.  With respect to the January 2007 
results, the audiologist opined that the obtained puretone 
thresholds were not an accurate measure of the Veteran's 
auditory acuity.  As such, the Board finds that the January 
2007 results are inadequate for rating purposes and cannot be 
considered herein.  With respect to the February 2007 VA test 
results and the June 2008 private examination, according to 
38 C.F.R. § 4.85 (a), examinations for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
using the Maryland CNC word list.  The February 2007 
examination did not include speech recognition testing.  
Consequently, the Board finds that the February 2007 results 
do not satisfy the regulatory requirements for evaluating 
hearing impairment and, thus, cannot be considered herein.  
38 C.F.R. § 4.85.  The June 2008 evaluation was not conducted 
by a State-licensed audiologist and there was no indication 
that the Maryland CNC word list was used during speech 
recognition testing.  As such, the Board finds that the 
results from the June 2008 private examination also do not 
conform to regulatory requirements and, thus, cannot be 
considered herein.  Id.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating inadequate.  The Veteran's service-
connected bilateral hearing loss is evaluated as an 
impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.

The Veteran's bilateral sensorineural hearing loss was 
manifested by Level I hearing acuity throughout the pendency 
of this appeal.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating.  Compensable ratings are provided for certain 
manifestations bilateral hearing loss, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a noncompensable 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) held that relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In the present case, the VA audiological evaluations 
of record do not contain findings relevant to the impact of 
the Veteran's hearing on his daily and occupational living.  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) notes that the phrase "daily 
life" as used in Rating Schedule, can be cited to Subpart A, 
which provides "regulations prescribing the policies and 
procedures for conducting VA medical examinations."  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 
2009); see Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  The Federal Circuit further notes that the Court has 
previously found that regulations governing procedures for 
conducting VA medical examinations are not considered part of 
the Rating Schedule because, "[t]he rating schedule consists 
only of those regulations that establish disabilities and set 
forth the terms under which compensation shall be provided.  
A regulation prescribing the policies and procedures for 
conducting a VA medical examination does not serve these 
purposes."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  As such, the Federal Circuit stated that while 
the effects of daily life are relevant to the doctor 
conducting the examination, these effects are not relevant to 
disability rating specialist.  Therefore, while it is noted 
that the VA examinations failed to address the impact of the 
Veteran's hearing loss on his daily living, that it was not 
necessary to do so.  See Id. at 1280. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against assigning a compensable 
evaluation, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


